Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (TERM LOAN)

 

This AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (TERM LOAN) (this
“Agreement”) is made as of this 26th day of September, 2017, by and among
INVUITY, INC., a Delaware corporation (“Invuity”), MidCap Financial Trust, as
Agent (in such capacity, together with its successors and assigns, “Agent”), and
the other financial institutions party hereto, each as a Lender.

 

RECITALS

 

A.                                    Agent, Lenders, and Borrowers have entered
into that certain Credit and Security Agreement (Term Loan), dated as of
March 10, 2017 (as amended, modified, supplemented, restated or otherwise
modified prior to the date hereof, the “Original Credit Agreement”, and as the
same is amended hereby and as it may be further amended, modified, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have agreed to extend certain financial
accommodations to Borrowers in the amounts and manner set forth in the Credit
Agreement.

 

B.                                    Borrowers have requested, and Agent and
Lenders have agreed, to amend certain provisions of the Original Credit
Agreement relating to, among other things, (i) the Term Loan Tranche 2, (ii) the
Term Loan amortization, (iii) the financial covenants, and (iv) certain fees
payable by Borrowers to Agent and the Lenders, in each case, on and subject to
the conditions and terms set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.                                      Recitals.  This Agreement shall
constitute a Financing Document and the Recitals and each reference to the
Credit Agreement, unless otherwise expressly noted, will be deemed to reference
the Credit Agreement as amended hereby.  The Recitals set forth above shall be
construed as part of this Agreement as if set forth fully in the body of this
Agreement and capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement (including those
capitalized terms used in the Recitals hereto).

 

2.                                      Amendments to Original Credit
Agreement.  Subject to the terms and conditions of this Agreement, including,
without limitation, the conditions to effectiveness set forth in Section 4
below, the Original Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.1 of the Original Credit Agreement
is hereby amended by adding the new defined terms below in alphabetical order
therein:

 

“First Amendment” means that certain Amendment No. 1 to Credit and Security
Agreement (Term Loan), dated as of September 26, 2017, by and among Borrowers,
Agent and Lenders.

 

“First Amendment Effective Date” means the date on which all of the conditions
in Section 4 of the First Amendment have been satisfied in accordance with the
terms thereof.

 

(b)                                 Section 1.1 of the Original Credit Agreement
is hereby amended by amending and restating the definition of “Term Loan Tranche
2 Activation Date” in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“Term Loan Tranche 2 Activation Date” means the First Amendment Effective Date.

 

(c)                                  Section 1.1 of the Original Credit
Agreement is hereby amended by deleting the definition of “Term Loan Tranche 2
Commitment Termination Date” in its entirety.

 

(d)                                 Section 2.1(a)(i)(B) of the Original Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“On the terms and subject to the conditions set forth herein and in the other
Financing Documents (including, for the avoidance of doubt, the First
Amendment), each Lender with a Term Loan Tranche 2 Commitment severally hereby
agrees to make to Borrowers a term loan on or within one (1) Business Day of the
First Amendment Effective Date in an original aggregate principal amount equal
to the Term Loan Tranche 2 Commitment (the “Term Loan Tranche 2”).  Each such
Lender’s obligation to fund the Term Loan Tranche 2 shall be limited to such
Lender’s Term Loan Tranche 2 Commitment Percentage, and no Lender shall have any
obligation to fund any portion of any Term Loan required to be funded by any
other Lender, but not so funded.”

 

(e)                                  Section 2.1(a)(i)(C) of the Original Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“No Borrower shall have any right to reborrow any portion of the Term Loan that
is repaid or prepaid from time to time.  The Term Loan may be funded in two
advances in an aggregate amount not to exceed the Term Loan Commitments. 
Borrowers shall deliver to Agent a Notice of Borrowing with respect to each
proposed Term Loan advance, such Notice of Borrowing to be delivered, (i) in the
case of a Term Loan Tranche 1 borrowing, no later than noon (Eastern time) two
(2) Business Days prior to such proposed borrowing or (ii) in the case of a Term
Loan Tranche 2 borrowing, no later than Noon (Eastern time) on the Business Day
prior to the First Amendment Effective Date.”

 

(f)                                   Section 2.2(h) of the Original Credit
Agreement is hereby amended by replacing the phrase “four and one quarter
percent (4.25%)” in its entirety with “six and one quarter percent (6.25%)”.

 

(g)                                  Section 2.2(i) of the Original Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Prepayment Fee.  If any advance under the Term Loan is prepaid at any time, in
whole or in part, for any reason (whether by voluntary prepayment by Borrowers,
by reason of the occurrence of an Event of Default or the acceleration of the
Term Loan, or otherwise), or if the Term Loan shall become accelerated and due
and payable in full, or if the Lenders’ funding obligations in respect of any
unfunded portion of the Term Loan shall terminate prior to the Maturity Date,
Borrowers shall pay to Agent, for the benefit of all Lenders committed to make
Term Loan advances, as compensation for the costs of such Lenders making funds
available to Borrowers under this Agreement, a prepayment fee (the “Prepayment
Fee”) calculated in accordance with this subsection.  The Prepayment Fee in
respect of each of the Term Loans shall be equal to an amount determined by
multiplying the amount being prepaid (or required to be prepaid, if such amount
is greater) by the following applicable percentage amount:  (x) four percent
(4.0%) if such prepayment occurs on or prior to the first anniversary of the
First Amendment Effective Date, (y) three percent (3.0%) if such prepayment
occurs after the

 

2

--------------------------------------------------------------------------------


 

first anniversary of the First Amendment Effective Date but on or prior to the
second anniversary of the First Amendment Effective Date and (z) two percent
(2.0%) if such prepayment occurs after the second anniversary of the First
Amendment Effective Date and prior to the Maturity Date.  The Prepayment Fee
shall not apply to or be assessed upon any prepayment made by Borrowers if such
payments were required by Agent to be made pursuant to
Section 2.1(a)(ii)(B) subpart (i) (relating to casualty proceeds), or subpart
(ii) (relating to payments exceeding the Maximum Lawful Rate). All fees payable
pursuant to this paragraph with respect to the Term Loan Tranche 1 shall be
deemed fully earned and non-refundable as of the Closing Date and all fees
payable pursuant to this paragraph with respect to the Term Loan Tranche 2 shall
be deemed fully earned and non-refundable as of the First Amendment Effective
Date.”

 

(h)                                 Section 7.2(f) of the Original Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“(f)  [Reserved].”

 

(i)                                     Annex A of the Original Credit Agreement
is hereby amended by replacing such annex in its entirety with the new Annex A
attached hereto.

 

(j)                                    Schedule 2.1 of the Original Credit
Agreement is hereby amended by replacing such schedule in its entirety with the
new Schedule 2.1 attached hereto.

 

(k)                                 Schedule 6.2 of the Original Credit
Agreement is hereby amended by replacing such schedule in its entirety with the
new Schedule 6.2 attached hereto.

 

3.                                           Representations and Warranties;
Reaffirmation of Security Interest.  Each Borrower hereby confirms that all of
the representations and warranties set forth in the Credit Agreement and the
other Financing Documents are true, correct and complete in all material
respects on and as of the date of such borrowing or issuance, except to the
extent that any such representation or warranty relates to a specific date in
which case such representation or warranty shall be true and correct in all
material respects as of such earlier date; provided, however, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.  Nothing herein is intended to impair or limit the validity, priority
or extent of Agent’s security interests in and Liens on the Collateral.  Each
Borrower acknowledges and agrees that the Credit Agreement, the other Financing
Documents and this Agreement constitute the legal, valid and binding obligation
of such Borrower, and are enforceable against such Borrower in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.

 

4.                                      Conditions to Effectiveness.  This
Agreement shall become effective as of the date on which each of the following
conditions has been satisfied, as determined by Agent and each Lender in its
sole discretion:

 

(a)                                 Borrowers shall have delivered to Agent this
Agreement, executed by an authorized officer of each Borrower;

 

(b)                                 Borrowers shall have delivered to Agent a
copy of that certain Amendment No. 1 to Credit and Security Agreement (Revolving
Loan), executed by an authorized officer of each Borrower;

 

3

--------------------------------------------------------------------------------


 

(c)                                  Agent shall have received each agreement,
document and instrument set forth on the closing checklist prepared by Agent or
its counsel, each in form and substance reasonably satisfactory to Agent;

 

(d)                                 all representations and warranties of
Borrowers contained herein are true, correct and complete in all material
respects on and as of the date of such borrowing or issuance, except to the
extent that any such representation or warranty relates to a specific date in
which case such representation or warranty shall be true and correct in all
material respects as of such earlier date; provided, however, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof (and such parties’ delivery of their respective signatures hereto shall
be deemed to be its certification thereof);

 

(e)                                  prior to and after giving effect to the
agreements set forth herein, no Default or Event of Default has occurred and is
continuing;

 

(f)                                   since the Closing Date, the absence of any
material adverse change in any aspect of the business, operations, properties,
prospects or condition (financial or otherwise) of any Credit Party, or any
event or condition which could reasonably be expected to result in such a
material adverse change; and

 

(g)                                  Borrowers shall have delivered such other
documents, information, certificates, records, permits, and filings as the Agent
may reasonably request in connection with this Agreement.

 

5.                                      Release.  In consideration of the
agreements of Agent and Lenders contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Borrower, voluntarily, knowingly, unconditionally and irrevocably, with specific
and express intent, for and on behalf of itself and all of its respective
parents, subsidiaries, affiliates, members, managers, predecessors, successors,
and assigns, and each of its respective current and former directors, officers,
shareholders, agents, and employees, and each of its respective predecessors,
successors, heirs, and assigns (individually and collectively, the “Releasing
Parties”) does hereby fully and completely release, acquit and forever discharge
each of Agent, Lenders, and each of their respective parents, subsidiaries,
affiliates, members, managers, shareholders, directors, officers and employees,
and each of their respective predecessors, successors, heirs, and assigns
(individually and collectively, the “Released Parties”), of and from any and all
actions, causes of action, suits, debts, disputes, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, whether matured or unmatured, liquidated or unliquidated, vested or
contingent, choate or inchoate, known or unknown that the Releasing Parties (or
any of them) has against the Released Parties or any of them (whether directly
or indirectly), based in whole or in part on facts, whether or not now known,
existing on or before the date hereof, that relate to, arise out of or otherwise
are in connection with: (i) any or all of the Financing Documents or
transactions contemplated thereby or any actions or omissions in connection
therewith or (ii) any aspect of the dealings or relationships between or among a
Borrower, on the one hand, and any or all of the Released Parties, on the other
hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof.  Each Borrower acknowledges that the
foregoing release is a material inducement to Agent’s and Lender’s decision to
enter into this Agreement and agree to the modifications contemplated hereunder,
and has been relied upon by Agent and Lenders in connection therewith. 
Notwithstanding anything contained in this Agreement, the general release set
forth in this Section 5 shall not extend to, and shall not include, any
obligations of Agent and the Lenders to make extensions of credit after the date
of this Agreement to Borrower in accordance with the terms of the Financing
Documents.

 

6.                                      No Waiver or Novation.  The execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of Agent, nor constitute a waiver of any

 

4

--------------------------------------------------------------------------------


 

provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing.  Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default.  This Agreement (together with
any other document executed in connection herewith) is not intended to be, nor
shall it be construed as, a novation of the Credit Agreement.

 

7.                                      Affirmation.  Except as specifically
amended pursuant to the terms hereof, each Borrower hereby acknowledges and
agrees that the Credit Agreement and all other Financing Documents (and all
covenants, terms, conditions and agreements therein) shall remain in full force
and effect, and are hereby ratified and confirmed in all respects by such
Borrower.  Each Borrower covenants and agrees to comply with all of the terms,
covenants and conditions of the Credit Agreement and the Financing Documents,
notwithstanding any prior course of conduct, waivers, releases or other actions
or inactions on Agent’s or any Lender’s part which might otherwise constitute or
be construed as a waiver of or amendment to such terms, covenants and
conditions.

 

8.                                      Miscellaneous.

 

(a)                                 Reference to the Effect on the Credit
Agreement.  Upon the effectiveness of this Agreement, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of similar import shall mean and be a reference to the Credit Agreement, as
amended by this Agreement.  Except as specifically amended above, the Credit
Agreement, and all other Financing Documents (and all covenants, terms,
conditions and agreements therein), shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by each Borrower.

 

(b)                                 GOVERNING LAW.  THIS AGREEMENT AND ALL
DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

(c)                                  EACH BORROWER, AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER, AGENT AND EACH LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND EACH LENDER
WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS.

 

(d)                                 Incorporation of Credit Agreement
Provisions.  The provisions contained in Section 11.6 (Indemnification),
Section 12.8 (Governing Law; Submission to Jurisdiction) and Section 12.9
(Waiver of Jury Trial) of the Credit Agreement are incorporated herein by
reference to the same extent as if reproduced herein in their entirety.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Headings.  Section headings in this
Agreement are included for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

(f)                                   Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of this Agreement by facsimile
or by electronic mail delivery of an electronic version (e.g., .pdf or .tif
file) of an executed signature page shall be effective as delivery of an
original executed counterpart hereof and shall bind the parties hereto.

 

(g)                                  Entire
Agreement.                                               This Agreement
constitutes the entire agreement and understanding among the parties hereto and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

 

(h)                                 Severability.  In case any provision of or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any applicable jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

 

(i)                                     Successors/Assigns.  This Agreement
shall bind, and the rights hereunder shall inure to, the respective successors
and assigns of the parties hereto, subject to the provisions of the Credit
Agreement and the other Financing Documents.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.

 

AGENT:

MIDCAP FINANCIAL TRUST,

 

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

 

By:

/s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

 

 

 

 

 

LENDER:

MIDCAP FINANCIAL TRUST,

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

 

By:

/s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

 

 

 

 

 

LENDER:

MIDCAP FUNDING XIII TRUST,

 

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

 

By:

/s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

7

--------------------------------------------------------------------------------


 

LENDER:

ELM 2016-1 TRUST

 

 

 

 

 

 

 

By: MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

By:

/s/ John O’Dea

 

Name:

John O’Dea

 

Title: Authorized Signatory

 

8

--------------------------------------------------------------------------------


 

LENDER:

FLEXPOINT MCLS SPV LLC

 

 

 

 

 

 

 

By:

/s/ Daniel Edelman

 

Name:

Daniel Edelman

 

Title:

Vice President

 

9

--------------------------------------------------------------------------------


 

LENDER:

APOLLO INVESTMENT CORPORATION

 

 

 

 

By: Apollo Investment Management, L.P., as Advisor

 

 

 

 

By: ACC Management, LLC, as its General Partner

 

 

 

 

By:

/s/ Tanner Powell

 

Name:

Tanner Powell

 

Title:

Authorized Signatory

 

10

--------------------------------------------------------------------------------


 

BORROWERS:

INVUITY, INC.

 

 

 

 

 

 

 

By:

/s/ James Mackaness

 

Name:

James Mackaness

 

Title:

CFO

 

11

--------------------------------------------------------------------------------


 

Annex A to Credit Agreement (Commitment Annex)

 

Lender

 

Term Loan
Tranche 1
Commitment
Amount

 

Term Loan
Tranche 1
Commitment
Percentage

 

Term Loan
Tranche 2
Commitment
Amount

 

Term Loan
Tranche 2
Commitment
Percentage

 

Elm 2016-1 Trust

 

$

8,333,333.33

 

41.67

%

$

0

 

0

%

MidCap Funding XIII Trust

 

$

3,333,333.34

 

16.67

%

$

0

 

0

%

MidCap Financial Trust

 

$

0

 

0

%

$

5,833,333.34

 

58.33

%

Apollo Investment Corporation

 

$

6,666,666.67

 

33.33

%

$

3,333,333.33

 

33.33

%

Flexpoint MCLS SPV LLC

 

$

1,666,666.67

 

8.33

%

$

833,333.33

 

8.33

%

TOTALS

 

$

20,000,000

 

100

%

$

10,000,000

 

100

%

 

12

--------------------------------------------------------------------------------


 

Schedule 2.1 - Amortization

 

Commencing on the Applicable Amortization Start Date and continuing on the first
day of each calendar month thereafter, Borrower shall pay to Agent as a
principal payment on the Term Loans an amount equal to the Applicable
Amortization Payment Amount.  Notwithstanding the foregoing, the entire
remaining outstanding principal balance under each of the Term Loans shall
mature and be due and payable upon the Termination Date.

 

For purposes hereof of this Schedule 2.1 the following terms shall have the
following meanings:

 

“Applicable Amortization Start Date” means:

 

(a)         If Borrower has not satisfied the Initial IO Extension Conditions,
April 1, 2019 or April 15, 2019, as applicable pursuant to the definition of
“Initial IO Extension Conditions”; or

 

(b)         If Borrower has satisfied the Initial IO Extension Conditions,
October 1, 2019; provided that, if for any Defined Period ending on March 31,
2019, June 30, 2019 or September 30, 2019, respectively, Borrower fails to
deliver a Compliance Certificate in accordance with Section 4.1 demonstrating to
Agent’s reasonable satisfaction that Borrower’s Net Revenue for such Defined
Period is greater than or equal $60,000,000, then the Applicable Amortization
Start Date shall be deemed to have occurred on the first day of the calendar
month following the end of such Defined Period and Borrower shall immediately
pay to Agent the Applicable Amortization Payment Amount for (i) the month in
which the Applicable Amortization Start date was deemed to have occurred and
(ii) each month commencing thereafter and prior to the date on which such
Compliance Certificate was delivered (such true up payments shall, for the
avoidance of doubt, be in addition to the Applicable Amortization Payment
Amounts that shall be due and payable for each month commencing after the
delivery of the applicable Compliance Certificate in accordance with the terms
hereof).

 

“Applicable Amortization Payment Amount” means, with respect to the Applicable
Amortization Start Date, the amount specified in the table below”

 

Applicable Amortization Start Date

 

Applicable Amortization Payment Amount

 

April 1, 2019

 

$

833,333.33

 

July 1, 2019

 

$

909,090.91

 

October 1, 2019

 

$

1,000,000.00

 

 

“Initial IO Extension Conditions” means: (a) Borrower shall have delivered, by
April 15, 2019, interim financial reporting, certified by a Responsible Officer
of Borrower, and such other evidence as Agent may reasonably request that, in
both cases, demonstrates to Agent’s reasonable satisfaction that the Borrower’s
Net Revenue for the Defined Period ending on March 31, 2019 is greater than or
equal to $60,000,000 and (b) no Default or Event of Default has occurred and is
continuing as of April 1, 2019 or April 15, 2019.

 

13

--------------------------------------------------------------------------------


 

Schedule 6.2 — Minimum Net Revenue Schedule

 

Defined Period Ending

 

Minimum Net Revenue Amount

 

March 31, 2017

 

$

33,572,351

 

June 30, 2017

 

$

34,311,288

 

September 30, 2017

 

$

34,459,138

 

December 31, 2017

 

$

39,000,000

 

March 31, 2018

 

$

40,488,151

 

June 30, 2018

 

$

42,248,214

 

September 30, 2018

 

$

46,574,986

 

December 31, 2018

 

$

50,000,000

 

March 31, 2019

 

$

52,102,241

 

June 30, 2019

 

$

54,407,767

 

September 30, 2019

 

$

56,998,375

 

December 31, 2019

 

$

60,000,000

 

March 31, 2020

 

$

61,051,121

 

June 30, 2020

 

$

62,203,883

 

September 30, 2020

 

$

63,499,187

 

December 31, 2020 and thereafter

 

$

65,000,000

 

 

14

--------------------------------------------------------------------------------